DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed May 25, 2022, which amends claims 1 and 2, cancels claim 11, and adds claims 13 and 14. Claims 1-7 and 12-14 are pending.

Response to Amendment
Applicant’s amendment of the claims, filed May 25, 2022, caused the withdrawal of the rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over Nomura et al. (US 2009/0160323) in view of Abe et al. (WO 2014/123238) as set forth in the Office action mailed February 2, 2022.

Response to Arguments
Applicant's arguments filed May 25, 2022 have been fully considered but they are not persuasive.
Regarding the applicant’s argument that the Office actions have not explained why it is believed that the alleged showing of improved lifetime by replacing the carbazole group with a naphthobenzothiophene group is relevant to the modification proposed, the Office points that one of ordinary skill in the art would want to improve the lifetime of the electroluminescent device. Improving the lifetime of electroluminescent devices is a desired outcome for one of ordinary skill in the art. The teaching of Abe would direct one of ordinary skill in the art that the lifetime can be improved by changing the carbazole group to a naphthobenzothiophene group. The Applicant has not provided any evidence that making this change does not improve the lifetime of the device and the applicant’s argument is not persuasive. 
Regarding the applicant’s argument that the teachings of Abe are to a host material and the applicant’s claimed invention is to materials to an auxiliary layer and Abe would not direct one to modify the material of Nomura to arrive at the applicant’s claimed invention, the Office points out that Nomura teaches that the compounds can be used either in the light emitting layer or the hole transporting layer and Abe teaches modifying host materials (see rejection below). Since Nomura teaches that the material can be used in the light emitting material as a host material, it would have been obvious to use Abe to modify the material of Nomura. It would have been obvious to one of ordinary skill in the art to also use the modify compounds of Nomura in the hole transporting layer given that Nomura teaches the compounds can be used in the hole transporting layer. The applicant’s argument is not persuasive. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al. (US 2009/0160323) (hereafter “Nomura”) in view of Abe et al. (WO 2014/123238) (hereafter “Abe”).
Regarding claims 1-12, Nomura teaches an electroluminescent device comprising an anode, a hole injecting layer (applicant’s first auxiliary layer), a hole transporting layer (applicant’s second auxiliary layer), a light emitting layer, an electron transporting layer, and a cathode (paragraph [0131]). Nomura teaches electroluminescent device can comprise the following compound, 
    PNG
    media_image1.png
    284
    262
    media_image1.png
    Greyscale
 (paragraph [0098]). Nomura teaches that the hole transporting layer (applicant’s first auxiliary layer) or the light emitting layer (paragraph [0016]). Nomura teaches that the electroluminescent device can be used in display devices (paragraph [0216]).
Nomura does not teach where the carbazole group is a heteroaryl group taught by applicant’s formula 2.
Abe teaches host materials for use in electroluminescent devices (paragraphs [0156]-[0169]). Abe teaches that the host materials can have the following structure, 
    PNG
    media_image2.png
    71
    114
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    92
    126
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    111
    202
    media_image4.png
    Greyscale
, and 
    PNG
    media_image5.png
    77
    133
    media_image5.png
    Greyscale
 are a few examples (paragraphs [0156]-[0169]). Abe teaches that when 
    PNG
    media_image6.png
    76
    38
    media_image6.png
    Greyscale
 or 
    PNG
    media_image7.png
    103
    72
    media_image7.png
    Greyscale
 is used instead of a carbazole group that device has improved lifetime (paragraphs [0340]-[0345], Table 3). Abe also teaches that compound comprising 
    PNG
    media_image6.png
    76
    38
    media_image6.png
    Greyscale
 or 
    PNG
    media_image7.png
    103
    72
    media_image7.png
    Greyscale
 would lead to a device with a lower drive voltage than a device with compounds composed of carbazole groups (paragraph [0171]). The lower drive voltage would lead an improvement in lifetime in the device because the current running through the device would be lower and the heat produced would be lower. This occurs because of the larger conjugation system. Abe teaches that presence of the oxygen atom in compound H-627 have high structural stability and a shallow HOMO level (paragraph [0175]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to change carbazole groups in the compounds of Nomura to 
    PNG
    media_image8.png
    83
    60
    media_image8.png
    Greyscale
, 
    PNG
    media_image6.png
    76
    38
    media_image6.png
    Greyscale
, or 
    PNG
    media_image7.png
    103
    72
    media_image7.png
    Greyscale
 as taught by Abe. The motivation would have been to improve the lifetime of the device. This combination would lead to a device that meets applicant’s formula A-55, A-56, or A-60.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148. The examiner can normally be reached Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW K BOHATY/Primary Examiner, Art Unit 1759